

EXHIBIT 10.11


SEVERANCE AGREEMENT AND GENERAL RELEASE
 
SEVERANCE AGREEMENT AND GENERAL RELEASE ("Agreement") made and executed as of
March 21, 2005 by and between Avon Dixon Agency, LLC and its corporate parent,
affiliates, and subsidiaries (the "Company") and Steven Fulwood ("Employee")
residing at 8885 High Banks Drive, Easton, Maryland 21601.


W I T N E S S E T H


WHEREAS, Employee was employed by the Company pursuant to an Employment
Agreement dated as of April 1, 2004 (the "Employment Agreement") through March
8, 2005("Termination Date"); and
 
WHEREAS, the Company terminated Employee's employment on March 8, 2005; and
 
WHEREAS, the parties desire to settle certain differences between them,
including, but not limited to, any differences that might arise or be related to
the Employment Agreement, the Employee's employment and the termination thereof.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
 
1. TERMINATION OF EMPLOYMENT AGREEMENT. The parties acknowledge and agree that
this Agreement terminates and supercedes all of the provisions of the Employment
Agreement. Employee agrees and understands that Employee is not authorized to
perform any work for, or to represent himself to others as an Employee of the
Company after the Termination Date.
 
2. EMPLOYEE'S REPRESENTATIONS. The Employee represents that he has not filed any
claims, complaints, charges or lawsuits (collectively "Actions") against the
Company and any parent, subsidiary and related corporations and divisions of any
of them, and the members, owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees and representatives of any of
them with any governmental agency, arbitrator, or any court with respect to his
employment or separation from employment, and that he will not do so at any time
hereafter; provided, however, this clause shall not limit the Employee from
filing a lawsuit for the sole purpose of enforcing his rights under this
Agreement.
 
3. ACKNOWLEDGMENT OF PAYMENT AND RECEIPT. The parties acknowledge that all
payments for wages and benefits due to the Employee have been paid by the
Company and received by the Employee, and that there are no further obligations
of the Company to the Employee.
 
4. PAYMENTS AND BENEFITS TO EMPLOYEE NOT REQUIRED BY LAW OR CONTRACT. In full
settlement of all Claims as hereinafter defined in Section 9.A ("Release of the
Company"), and in consideration of the promises contained in this Agreement, the
Company shall provide the following to the Employee (hereinafter collectively
referred to as "Settlement Benefits"):
 
A. Provided that Employee is not in breach of his representations, warranties,
covenants or obligations under this Agreement: i) a lump sum of $21,100 for
unused vacation, subject to withholding for applicable taxes and other amounts,
payable on March 31, 2005, subject to Section 12 hereof; and ii) a severance
payment in the amount of $35,166.67, which shall be payable to Employee over a
period of two months commencing as of the Termination Date, payable, subject to
Section 12 hereof, in equal amounts in accordance with the Company's payroll
practices, and subject to withholding for applicable taxes and other amounts.
 

--------------------------------------------------------------------------------


B. All Company medical and life insurance benefits shall terminate as of the
date Company’s payment obligations cease pursuant to Section 4.A hereof and
Employee shall not be entitled to any benefits hereafter, except as otherwise
expressly provided in this Agreement or as otherwise required by law (e.g.
COBRA). Nothing contained herein shall be construed to provide Employee with an
entitlement to benefits greater than any other Company employee, and Employee
acknowledges the right of Company to modify or reduce benefit programs to
employees generally from time to time and in its sole discretion. Employee
further understands that this Agreement waives any rights of Employee under any
incentive, restricted stock, deferred compensation or bonus plan. Nothing
contained in this Agreement shall affect any pension rights which Employee has.
 
C. The Company shall respond to any request for a reference from a prospective
employer by providing a neutral reference consisting of only the Employee's
dates of employment and position.
 
5. NO RE-EMPLOYMENT. The Employee acknowledges and agrees that the Company and
any of its subsidiaries, affiliates or related companies are under no legal or
contractual duty to re-employ, rehire or retain him in any capacity and that he
will not apply for re-employment with the Company or any of its subsidiaries,
affiliates or related companies in any capacity. Without limiting the generality
of the foregoing, Employee will not reapply and the Company and its
subsidiaries, affiliates or related companies will have no legal or contractual
duty to hire or retain the Employee in any capacity, whether as an employee,
consultant, director, independent contractor, distributor, broker, finder or in
any other commercial relationship.
 
6. NO DENIGRATION.
 
A. The Employee shall not denigrate or defame the Company, its subsidiaries,
affiliates and related companies and their respective past, present or future
officers, directors, employees or agents, or cause any negative publicity to be
disseminated about the Company, its subsidiaries, affiliates and related
companies and their respective past, present or future officers, directors,
employees or agents and their respective products and services either orally or
in writing. Without limiting the generality of the foregoing, Employee shall
not, without the Company's prior written consent, in any manner disclose,
divulge or discuss his tenure, relationship and performance with the Company and
its subsidiaries, affiliates or related companies; provided, that, Employee
shall be permitted to disclose the dates of his employment with the Company, his
position and responsibilities and, only in connection with interviews for
full-time employment, Employee shall be permitted to disclose only facts that
the Company has publicly disclosed.
 
-2-

--------------------------------------------------------------------------------


B.  Company agrees it shall not denigrate or defame Employee, or cause any
negative publicity to be disseminated about Employee.
 
7. CONFIDENTIALITY OF AGREEMENT.
 
A. The Employee shall keep the terms and conditions of this Agreement
confidential except as may be required by law, and except that the Employee may
discuss this Agreement with his attorney, if any, his accountant, Financial
adviser or members of his immediate family residing with him, provided, in all
cases, each such person agrees to keep the information confidential and not to
disclose it to others. Employee recognizes that his breach of this
confidentiality provision would result in a material breach of this Agreement.
As it would be difficult to quantify the damages suffered by the Company from
such breach, in the event of such breach, the Employee agrees to pay to the
Company, as liquidated damages, an amount equal to the payments received
hereunder by the Employee.
 
B. The Company shall keep the terms and conditions of this Agreement
confidential except as may be required by law, rule or regulation, including the
rules of a national securities exchange, except as is necessary or desirable in
connection with the operation of its business or its financial disclosures and
except as may be necessary in connection with any legal, administrative or
regulatory proceedings.
 
8. EMPLOYEE'S AGREEMENTS AND REPRESENTATIONS. The Employee's right to receive
the Settlement Benefits set forth in Section 4 above are specifically contingent
on the following agreements and representations:
 
A. The Employee agrees that he will not attempt to gain access to the Avon Dixon
Agency LLC or any of its insurance affiliates or subsidiaries (collectively
“Avon Dixon”) offices or to contact Avon Dixon employees, consultants,
directors, shareholders, customers, and other parties that have direct or
indirect relationships with Avon Dixon , provided, however, that if the Employee
has a bona fide business reason to contact Avon Dixon or any related party, such
contact shall be made exclusively through Lloyd L. “Scott” Beatty or his
designee. The provisions of this Section 8.A shall not restrict Employee from
having contact with Avon Dixon personnel with whom Employee has developed a
personal relationship, provided that such contact is purely social, no business
directly or indirectly relating to the Company is discussed. The provisions of
this Section 8.A shall not restrict Employee from banking with Company or
utilizing financial services offered to the general public by Company.
 
B. The Employee acknowledges and represents that he has no Company property in
his possession or control, nor has he disposed of any Company property since the
Termination Date.
 
C. Without limiting the generality of Section 8.B hereof, the Employee
represents, warrants and covenants that he has returned all Company credit
cards, repaid all bonds, deposits and other amounts previously paid by or posted
by the Company for Employee's benefit, and returned all Company property.
Subject to Section 12 hereof, the parties hereto agree that Employee's payment
obligation to the Company at signing shall be netted against the Company's
payment obligation to Employee under Section 4.A hereof from the Termination
Date to the date hereof. The Employee further acknowledges that he is no longer
eligible to receive any perquisites for his benefit, and that the Company has
terminated lease payments made by the Company in respect of any cars used by
Employee, including insurance and related car payments. The Employee further
represents and warrants that all charges for expense reimbursements submitted by
Employee and all charges paid by the Company on Employee's behalf have been for
valid and proper Company-related business expenses, and in the event of any
breach of this representation, the Company shall have the right, among other
things, to set-off the amount of any such improper charges against the Company's
payment obligations to Employee hereunder.
 
-3-

--------------------------------------------------------------------------------


D. The Employee agrees that he will not solicit, encourage or otherwise cause
any employee, consultant or customer of the Company to terminate his/her
employment or business relationship with Company.
 
E. The Employee will make himself available at the Company's request as
reasonably necessary to assist in transition and ongoing business issues.
 
F. If Company reasonably believes Employee is not in compliance with this
Agreement, the Employee agrees to provide a written certification, upon
Company’s request, that he is in compliance with all of his obligations under
this Agreement. In the event that such certificate is not provided by the time
specified, but not less than five (5) days, the Company shall provide written
notice to Employee that such notice is past due, and that such certificate must
be provided to the Company no later than 10 days from the original due date. For
so long as the Company has not received such certificate, the Company shall be
relieved from fulfilling any of its obligations under this Agreement including,
without limitation, making any Settlement Benefits available to Employee. In the
event that such certificate has not been received by the Company after
expiration of the extended time period provided herein, then Employee shall be
in default of his obligation hereunder. The Employee further represents and
warrants that he has been in such compliance with all of his obligations under
this Agreement, including for the period from the Termination Date to and
including the date hereof.
 
9. GENERAL RELEASE.
 
A.  Release of the Company. In consideration of the Settlement Benefits provided
hereunder, and the covenants, obligations and undertakings of the Company
hereunder, the Employee irrevocably, unconditionally and generally releases,
acquits and forever discharges the Company, any related corporation, entity and
affiliate of each of the foregoing, and each of its members, owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees and representatives, and all persons acting by, through, under or in
concert with any of them (collectively "Releasees") from any and all claims,
charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys' fees and costs actually
incurred) of any nature whatsoever (collectively, "Claims"), and arising out of
or relating to any matter or thing whatsoever including, but not limited to, any
and all Claims whatsoever arising from the Employment Agreement and the
Employee's employment with and termination from the Company (including without
limitation, wrongful discharge and breach of contract), any and all Claims
arising from federal, state or local statute or regulation (including without
limitation Title VII of the Civil Rights Act of 1964, as amended, Americans with
Disabilities Act, Age Discrimination in Employment Act, Family & Medical Leave
Act, Fair Labor Standards Act, state and local laws against discrimination,
state and local wage and hour and state and local labor laws), and any and all
Claims arising under common law, whether in contract or in tort. Excluded from
the scope of this Release of the Company are the Company's obligations under
this Agreement and the Company's indemnity obligations under the Maryland
General Corporation Law and the by-laws of the Company for the benefit of
officers and directors, provided that all applicable conditions to such
indemnification have been satisfied. The Company shall make available to
Employee any director and officer insurance policy coverage that had been
maintained during Employee's employment with the Company, provided Employee has
satisfied all coverage requirements.
 
-4-

--------------------------------------------------------------------------------


B.  Release of the Employee. In consideration of the covenants, obligations and
undertakings of Employee hereunder, the Company irrevocably, unconditionally and
generally releases, acquits and forever discharges the Employee from any and all
claims, charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever (collectively, “Claims”), and arising out of
or relating to any matter or thing whatsoever including, but not limited to, any
and all Claims whatsoever arising from the Employment Agreement and the
Employee’s employment with the Company, any and all Claims arising from federal,
state or local statute or regulation, and any and all Claims arising under
common law, whether in contract or in tort. Excluded from the scope of this
Release of the Employee are the Employee’s obligations under this Agreement, and
Claims related to fraud or criminal malfeasance attributable to Employee
discovered after the date of this Agreement.
 
C. The scope of the release above given is from the beginning of the world
through the date of this Agreement and binds the Employee, his, heirs,
distributees, successors, assigns, estate and representatives, and the Company,
its successors and assigns.
 
10. COMPLETE AGREEMENT, NO REPRESENTATIONS, NO MODIFICATION. All prior
understandings between the parties are merged herein; no representations or
promises have been made by either the Company or the Employee to the other
unless set forth herein;and any modification or termination of this Agreement
must be in writing signed by the party to be charged.
 
-5-

--------------------------------------------------------------------------------


11. ACKNOWLEDGMENT OF STATUTORY NOTICE. The Employee acknowledges that before
execution of this Agreement, he received a copy of this Agreement with a cover
letter from the Company advising: (a) that he has the right, and is encouraged,
to consult an attorney with regard to this Agreement and (b) that he had
twenty-one (21) days to consider the Agreement and (c) that once the Agreement
was signed, he could revoke it during the immediate seven (7) days following the
signing of this Agreement. Employee acknowledges that he has been represented by
[illegible], with respect to the negotiation and execution of this Agreement.
The Employee further acknowledges that notwithstanding his right to consider
this Agreement for 21 days, if he has signed this Agreement sooner than the
expiration of said 21 days, he has done so knowingly and voluntarily, and
expressly waives his right to consider this Agreement for the balance of the 21
days.
 
12. RIGHT TO REVOKE. This Agreement may be revoked by the Employee within seven
(7) days of its execution by written notice to the Company. In the event that
the Employee exercises his right to revoke this Agreement within such 7-day
period, the entire Agreement including, without limitation, the Company's
obligation to pay the Settlement Benefits, shall be null and void. The
Employee's and the Company's payment obligations to each other at the signing of
this Agreement shall be deferred until the expiration of the seven (7) day
period referred to herein, and such payments shall be due and payable
immediately thereafter, provided that such period has expired and Employee has
not exercised such right of revocation.
 
13.  TAX CONSEQUENCES. Employee acknowledges that Company has not made
representations or warranties of any kind regarding the tax consequence, if any,
to any payments made hereunder.
 
14.  COUNTERPART ORIGINALS. This Agreement may be executed in identical
counterpart documents each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement. Facsimile signatures
shall be deemed acceptable and binding on the parties.
 
15. NOTICE. Any demand, request or notice (collectively "Notice") served
pursuant to this Agreement must be written, and may be served personally, or by
certified mail, return receipt requested, on a party at the addresses set forth
in the opening paragraph of this Agreement, or such different address a party
may designate by Notice. Any Notice served upon the Company must be directed to
W. Moorhead Vermilye, 18 E. Dover Street, Easton, Maryland 21601. Copies of
Notices to Employee shall be directed to Employee at the address set forth
above.
 
16. NO ADMISSION. This Agreement is entered into by the parties for settlement
purposes only and does not constitute an admission of wrongdoing of any kind.
 
-6-

--------------------------------------------------------------------------------


17. RIGHT OF SET-OFF AND LIQUIDATED DAMAGES. In the event that Employee breaches
any representation, warranty, covenant or obligation contained in this
Agreement, or in the event that the Company in good faith and in its
commercially reasonable judgment believes that either (i) Employee has breached
any representation, warranty, covenant or obligation contained in this
Agreement, then the Company's obligation to pay or otherwise make any Settlement
Benefit available to Employee shall terminate, because it would be difficult to
quantify the damages suffered by the Company from such breach or conduct,
Employee agrees to pay to the Company, as liquidated damages, an amount equal to
the payments received hereunder by the Employee, and the Company's obligations
under this Agreement shall terminate but Employee's obligations under this
Agreement shall remain in full force and effect. In addition, Employee agrees to
pay all reasonable attorney fees incurred by Company in enforcing any provision
in this Agreement.
 
18. SEVERABILITY. In the event that any one or more of the provisions contained
in this Agreement shall be declared invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.
 
19. APPLICABLE LAW. This Agreement has been negotiated in and shall be deemed
executed and delivered within the State of Maryland and is made in contemplation
of its interpretation and effect being construed in accordance with the laws of
the State of Maryland, applicable to contracts fully executed, delivered and
performed in the State of Maryland, and it is expressly agreed that it shall be
construed in accordance with the laws of the State of Maryland without giving
effect to the principles of its conflicts of laws rules. All litigation arising
out of or relating to this Agreement or any of the transactions contemplated
hereby shall be brought exclusively in the Federal or State courts of the State
of Maryland, County of Talbot, and the parties consent to personal jurisdiction
therein, and further consent to service by certified mail, return receipt
requested.
 
20. HEADINGS, ETC. The headings and captions contained in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or in any way affect this Agreement. Unless the
context otherwise specifically requires, words importing the singular include
the plural and vice-versa. The terms "hereunder", "hereto", "herein" and similar
terms relate to this entire Agreement not to any particular paragraph or
provision of this Agreement.
 
21. ENTIRE AGREEMENT. This Agreement, including the terms of the Employment
Agreement specifically incorporated herein by reference, contains every
obligation and understanding between the parties relating to the subject matter
hereof and merges all prior discussions, negotiations and agreements between
them. None of the parties shall be bound by any agreements, covenants,
conditions, definitions, understandings, warranties or representations other
than as expressly provided or referred to herein.
 
-7-

--------------------------------------------------------------------------------


22. KNOWING AND VOLUNTARY AGREEMENT. This Agreement has been entered into after
negotiation and review of its terms and conditions by parties under no
compulsion to execute and deliver a disadvantageous agreement. No ambiguity or
omission in this Agreement shall be construed or resolved against any party on
the ground that this Agreement or any of its provisions was drafted or proposed
by that party. Employee acknowledges that he has been represented by counsel in
the negotiation of this Agreement.

-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have made and executed this Agreement on the
date first set forth above.
 
THIS IS A RELEASE AND AN AGREEMENT NOT TO SUE. PLEASE READ BEFORE SIGNING.
 

WITNESS:     EMPLOYEE         STEVEN FULWOOD                       /s/ W. David
Morse     /s/ Steven Fulwood (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

 

      COMPANY         AVON DIXON AGENCY, LLC             /s/ W. David Morse    
/s/ W. Moorhead Vermilye  (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


-9-

--------------------------------------------------------------------------------



STATE OF MARYLAND :
                ss
COUNTY OF TALBOT:


I HEREBY CERTIFY that on this 21 day of March, 2005 before me, the undersigned
Notary Public of the State of Maryland in and for the County of Talbot,
personally appeared Steven Fulwood, known to me (or satisfactorily proven) to be
the person whose name is subscribed to the within instrument and acknowledged
that he executed the same for the purposes therein contained.
 
IN WITNESS MY Hand and Notarial Seal.



               /s/ Penny K. Trice (SEAL)  

--------------------------------------------------------------------------------

Notary Public         My Commission Expires: 11-5-2005  



STATE OF MARYLAND :
                ss
COUNTY OF TALBOT:


I HEREBY CERTIFY that on this 21 day of March, 2005 before me, the undersigned
Notary Public of the State of Maryland in and for the County of Talbot,
personally appeared W. Moorhead Vermilye, known to me (or satisfactorily proven)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged that he/she executed the same for the purposes therein contained.
 
IN WITNESS MY Hand and Notarial Seal.



             /s/ Penny K. Trice (SEAL)  

--------------------------------------------------------------------------------

Notary Public         My Commission Expires: 11-5-2005  

 

-10-

--------------------------------------------------------------------------------

